        Case 1:20-mc-00264-KPF Document 18 Filed 09/15/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN THE MATTER OF THE
APPLICATION OF THE INDUSTRIAL                      20 Misc. 264 (KPF)
DEVELOPMENT CORPORATION OF
SOUTH AFRICA LIMITED FOR AN                              ORDER
ORDER TO TAKE DISCOVERY
PURSUANT TO 28 U.S.C. § 1782

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of the parties’ submissions regarding the motion

to intervene filed by Oakbay Resources and Energy limited, Oakbay

Investments (Proprietary) Limited, and Action Investments Limited (collectively,

“Movants”). (Dkt. #11-12, 17). Because Movants have informed the Court that

they do not intend to file a reply brief, the parties are hereby ORDERED to

appear for a conference to discuss the outstanding issues raised in the parties’

papers on September 22, 2020, at 2:00 p.m. At 2:00 p.m. the parties shall call

(888) 363-4749 and enter access code 5123533. Please note, the conference

will not be available prior to 2:00 p.m.

      SO ORDERED.

Dated: September 15, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
